DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/447739 filed on June 20, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1-20 are rejected under 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493).

Claim 1, Razin teaches a method, comprising: obtaining a configuration for a staging test of a machine learning model (View Razin ¶ 6, 8; machine learning analytics framework), selecting, by one or more computer systems, a staging test host for the staging test (View Razin ¶ 6, 22, 33; host device);  deploying, by the one or more computer systems, the staging test on the staging test host in a staging environment (View Razin ¶ 33; execute machine learning analytics application), wherein the deployed staging test executes the machine learning model based on live traffic received from a production environment (View Razin ¶ 29, 33; stream in real-time);  and after the staging test has completed, outputting a set of metrics representing a system impact of the machine learning model on the staging test host (View Razin ¶ 7; generate data anomaly notification). 
 
Razin does not explicitly teach the configuration comprises a model name for the machine learning model, a duration of the staging test, and a use case associated with the machine learning model.

However, Bhide teaches the configuration comprises a model name for the machine learning model, a duration of the staging test, and a use case associated with the machine learning model (View Bhide ¶ 71; identification machine learning model).
(View Bhide ¶ 71). Such modification would have allowed a test to be executed using a specific machine learning model.


Claim 14 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 20 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 11, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin further teaches a proportion of the live traffic to direct to the machine learning model in the staging environment (View Razin ¶ 40, 50; real time data elements). 
 

Claim 13, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin further teaches the set of metrics comprises at least one of: a latency;  a queries per second (QPS);  a garbage collection duration;  a memory usage;  a (View Razin ¶ 57; latency).  
 


Claim(s) 2, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) and further in view of Rawlins (US Patent Application 2009/0307763).

Claim 2, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach upon detecting a failure in the staging test host during execution of the staging test on the staging test host, retrying the staging test on another staging test host in the staging environment.

However, Rawlins teaches upon detecting a failure in the staging test host during execution of the staging test on the staging test host, retrying the staging test on another staging test host in the staging environment (View Rawlins ¶ 256; retry test case). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with upon detecting a failure in the staging test host during execution of the staging test on the staging test host, retrying the staging test on (View Rawlins ¶ 256). Such modification would have allowed a test to be re-executed using a machine learning model.
 
Claim 3, most of the limitations of this claim has been noted in the rejection of 
Claim 2. Rawlins further teaches tracking a number of retries of the staging test in the staging environment (View Rawlins ¶ 256; counter); and discontinuing the staging test after the number of retries reaches a limit (View Rawlins ¶ 256; limited number of retry attempts). 

Claim 15, most of the limitations of this claim has been noted in the rejection of 
Claim 14. Razin does not explicitly teach track a number of retries of the staging test in the staging environment; upon detecting a failure in the staging test host during execution of the staging test on the staging test host, retry the staging test on another staging test host in the staging environment; and discontinue the staging test after the number of retries reaches a limit.

However, Rawlins teaches track a number of retries of the staging test in the staging environment (View Rawlins ¶ 256; counter); upon detecting a failure in the staging test host during execution of the staging test on the staging test host, retry the staging test on another staging test host in the staging environment (View Rawlins ¶ 256; retry test case); and discontinue the staging test after the number of retries reaches a limit (View Rawlins ¶ 256; limited number of retry attempts). 
(View Rawlins ¶ 256). Such modification would have allowed a test to be re-executed using a machine learning model a predetermined number of times.

Claim(s) 4, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) and further in view of Tsang (US Patent Application 2009/0055686).

Claim 4, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach tracking states of a set of staging test hosts in the staging environment; and selecting, for the staging test, the staging test host with a state that indicates availability to perform testing.

However, Tsang teaches selecting the staging test host for the staging test comprises: tracking states of a set of staging test hosts in the staging environment (View Tsang ¶ 17; test manager); and selecting, for the staging test, the staging test host with a state that indicates availability to perform testing (View Tsang ¶ 17; select test case). 
(View Tsang ¶ 17). Such modification would have allowed a selected test to be executed using a machine learning model.

Claim 5, most of the limitations of this claim has been noted in the rejection of 
Claim 4. Tsang further teaches the states of the set of staging hosts further indicate at least one of: current execution of a test (View Tsang ¶ 17; test command triggered); and unavailability to perform testing (View Tsang ¶ 17; test command triggered). 

Claim 16, most of the limitations of this claim has been noted in the rejection of 
Claim 14. Razin does not explicitly teach selecting the staging test host for the staging test comprises: tracking states of a set of staging test hosts in the staging environment, wherein the states comprise at least one of availability to perform testing, current execution of a test, and unavailability to perform testing; and selecting, for the staging test, the staging test host with a state that indicates the availability to perform testing.

However, Tsang teaches selecting the staging test host for the staging test comprises: tracking states of a set of staging test hosts in the staging environment (View Tsang ¶ 17; test manager), wherein the states comprise at least one of availability to perform (View Tsang ¶ 17; test command triggered); and selecting, for the staging test, the staging test host with a state that indicates the availability to perform testing (View Tsang ¶ 17; select test case). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with selecting the staging test host for the staging test comprises: tracking states of a set of staging test hosts in the staging environment, wherein the states comprise at least one of availability to perform testing, current execution of a test, and unavailability to perform testing; and selecting, for the staging test, the staging test host with a state that indicates the availability to perform testing since it is known in the art that a test case can be selected and executed (View Tsang ¶ 17). Such modification would have allowed a selected test to be executed using a machine learning model.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) and further in view of Holden (US Patent Application 2015/0082090).

Claim 6, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach selecting the staging test host for the staging test comprises: storing a set of staging tests comprising the staging test in a queue; 

However, Holden teaches selecting the staging test host for the staging test comprises: storing a set of staging tests comprising the staging test in a queue (View Holden ¶ 28; queue of test cases); and selecting staging test hosts for the set of staging tests according to an ordering of the set of staging tests in the queue (View Holden ¶ 28; prioritization module). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with selecting the staging test host for the staging test comprises: storing a set of staging tests comprising the staging test in a queue; and selecting staging test hosts for the set of staging tests according to an ordering of the set of staging tests in the queues since it is known in the art that a test case can stored in a queue (View Holden ¶ 28). Such modification would have allowed a test case to be prioritized.

Claim 17 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent .


Claim 7, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach executing the machine learning model based on live traffic received from the production environment comprises: upon detecting a shift in the live traffic from a first location comprising the staging test host to a second location that is external to the staging test host, moving the staging test to another staging test host in the second location.

However, Sathe teaches executing the machine learning model based on live traffic received from the production environment comprises: upon detecting a shift in the live traffic from a first location comprising the staging test host to a second location that is external to the staging test host, moving the staging test to another staging test host in the second location (View Sathe ¶ 14, 148, 151; dynamic data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with executing the machine learning model based on live traffic received from the production environment comprises: upon detecting a shift in the live traffic from a first location comprising the staging test host to a second location that is external to the staging test host, moving the staging test to another staging test host in the second location since it is known in the art that real time data can be transferred (View Sathe ¶ 14, 148, 151). Such modification would have allowed a test to be performed on real time data.

Claim 10, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin further teaches executing the machine learning model based on live traffic received from the production environment comprises: transmitting the live traffic from a first host in a first location of the production environment to the staging test host (View Razin ¶ 50; real time stream of data).

Razin does not explicitly teach after the live traffic has shifted from the first location to a second location of the production environment, transmitting the live traffic from a second host in the second location to the staging test host.

However, Sathe teaches after the live traffic has shifted from the first location to a second location of the production environment, transmitting the live traffic from a second host in the second location to the staging test host (View Sathe ¶ 14, 148, 151; dynamic data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with after the live traffic has shifted from the first location to a second location of the production environment, transmitting the live traffic from a second host in the second location to the staging test host since it is known in the art (View Sathe ¶ 14, 148, 151). Such modification would have allowed a test to be performed on real time data.

Claim 18 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) and further in view of Shaked (US Patent Application 2017/0300814).

Claim 8, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach executing the machine learning model based on live traffic received from the production environment comprises: generating features based on user attributes, user activity, and content items in the live traffic; and applying the machine learning model to the features to generate scores representing predicted likelihoods of interacting with the content items.

However, Shaked teaches executing the machine learning model based on live traffic received from the production environment comprises: generating features based on user attributes, user activity, and content items in the live traffic (View Shaked ¶ 7; features); and applying the machine learning model to the features to generate scores (View Shaked ¶ 7; generate score). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with executing the machine learning model based on live traffic received from the production environment comprises: generating features based on user attributes, user activity, and content items in the live traffic; and applying the machine learning model to the features to generate scores representing predicted likelihoods of interacting with the content items since it is known in the art that a score can be generated for real time data (View Shaked ¶ 7). Such modification would have allowed a score to be generated for real time data and applied to a machine learning model.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) in view of Shaked (US Patent Application 2017/0300814) and further in view of Ortiz (US Patent Application 2020/0007934).

 
Claim 9, most of the limitations of this claim has been noted in the rejection of 
Claim 8. Razin does not explicitly teach the use case comprises at least one of: an access point for a content feed comprising a ranking of the content items by the scores.

However, Ortiz teaches the use case comprises at least one of: an access point for a content feed comprising a ranking of the content items by the scores (View Ortiz ¶ 161; rank scores). 
 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with the use case comprises at least one of: an access point for a content feed comprising a ranking of the content items by the scores since it is known in the art that scores can be ranked (View Ortiz ¶ 161). Such modification would have allowed a score to be ranked for real time data and applied to a machine learning model.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin (US Patent Application 2017/0017902) in view of Bhide (US Patent Application 2020/0134493) and further in view of Arbon (US Patent Application 2019/0384699).


Claim 12, most of the limitations of this claim has been noted in the rejection of 
Claim 1. Razin does not explicitly teach the configuration further comprises an A/B test that compares the system impact of the machine learning model with an additional system impact of an additional machine learning model.

However, Arbon teaches the configuration further comprises an A/B test that compares the system impact of the machine learning model with an additional system impact of an additional machine learning model (View Arbon ¶ 20, 108; compare performance). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with the configuration further comprises an A/B test that compares the system impact of the machine learning model with an additional system impact of an additional machine learning model since it is known in the art that performances can be compared (View Arbon ¶ 20, 108). Such modification would have allowed test to be compare for a machine learning model.

Claim 19, most of the limitations of this claim has been noted in the rejection of 
Claim 14. Razin further teaches configuration further comprises at least one of: a proportion of the live traffic to direct to the machine learning model in the staging environment (View Razin ¶ 40, 50; real time data elements).

Razin does not explicitly teach an A/B test that compares the system impact of the machine learning model with an additional system impact of an additional machine learning model.

(View Arbon ¶ 20, 108; compare performance). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Razin with an A/B test that compares the system impact of the machine learning model with an additional system impact of an additional machine learning model since it is known in the art that performances can be compared (View Arbon ¶ 20, 108). Such modification would have allowed test to be compare for a machine learning model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Merrit (US Patent 10,990,516) teaches testing a machine learning model.
-Lawrance (US Patent Application 2011/0231708) teaches retrying test case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114